DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5-6, and 20 are amended. Claims 2-4, 8-11, and 14-19 are cancelled. Claims 1, 5-7, 12-13, and 20 are currently pending.

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. The Applicant argues on page 7 of the remarks that Tanaka does not teach or suggest the above-quoted features of claim 1, on page 9 of the remarks that Tanaka does not disclose to obtain through calculation waveform integral of the three-dimensional waveform, that the touch area can be characterized by parameters (such as the waveform integral) of the three-dimensional waveform, nor how to output different touch force signals based on the touch areas, that Tanaka does not similarly teach the limitations of claim 6.
The Office disagrees. Tanaka teaches in paragraph 65, that “the signal amplifier 42 integrates a current, which flows through the touch detection electrodes TDL, to be converted into a voltage signal”, which is a waveform integral of the touch detection signal through calculation. Tanaka teaches in paragraph 68, “the signal processing unit 44 detects a touch during a touch detection period, the coordinate extracting unit 45 derives a signal value (to be described later) in a region where a touch is detected based on a signal supplied from the signal processing unit 44. Next, based on a three-dimensional waveform formed by the signal value, the coordinate extracting unit 45 derives the coordinates (target point) that are considered to be a contact point or proximity point intended by a 
Tanaka teaches that the touch area can be characterized by feature parameters in paragraph 168, “derives a three-dimensional waveform which employs a magnitude of the signal value as a height direction” –where the feature parameter is the magnitude. The claim limitations do not require how to output different touch force signals based on the touch areas. Although we discussed during a phone interview on March 16, 2021 that the claim amendments appear to overcome the current rejection, further review of Tanaka indicates integrating a signal in paragraph 65 which is equivalent to calculating a waveform integral.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “touch detection units” and touch processing device” in claims 6-8 and 17.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See paragraph 43, “For example, the touch detection unit array can be a mutual capacitance touch detection unit array or a self-capacitance touch detection unit array, correspondingly, the touch detection units can be mutual touch detection units or self-capacitance capacitance touch detection units.” See paragraph 104, “The touch processing device can be implemented using such as hardware, software, firmware, or any combination thereof, for example, the touch processing device can be implemented by an integrated circuit.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-6, 9-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch Ruiz et al. (Pub. No.: US 2017/0010732 A1) hereinafter referred to as Bosch Ruiz – as cited on the IDS.
With respect to Claim 1, Bosch Ruiz teaches a force touch detection method (fig. 2; ¶28), comprising: providing a touch detection unit array (fig. 1, item 116; ¶19, “The touchscreen 116 may be a capacitive touchscreen”), which comprises touch detection units arranged in multiple lines and multiple columns (¶26, capacitive touchscreen comprise transparent conductors arranged in columns and/or rows; arranged in multiple lines is the same as arranged in multiple columns or multiple rows since a line is a column or row); and detecting touch areas when the touch detection unit array is touched (fig. 2, item 210; ¶28), and outputting different touch force signals according to the touch areas (fig. 2, item 220; ¶27-28; touch force signals must be outputted in order to be obtained by the processor); wherein the touch detection units are capacitance touch detection units, the capacitance touch detection units generate touch capacitance data when the capacitance touch detection units are touched (¶25); the force touch detection method further comprises: storing a touch area when a user lightly presses the touch detection unit array as a first touch characteristic data (¶37, “The pressure level may be determined with different granularity levels based on the use scenarios. For example, in some use scenarios, a two-level pressure level (e.g., tap vs. press) detection may be sufficient; in some other use scenarios, a three-level pressure level (e.g., light/natural/firm) detection may be desirable”; in order to determine when a user lightly presses, pressure levels must be stored in order for comparisons to be made), and storing a touch area when a user heavily presses the touch detection unit array as a second touch characteristic data (¶37, “The pressure level may be determined with different granularity levels based on the use scenarios. For example, in some use scenarios, a two-level pressure level (e.g., tap vs. press) detection may be sufficient; in some other use scenarios, a three-level pressure level (e.g., light/natural/firm) detection may be desirable”; in order to determine when a user heavily presses, pressure levels must be stored in order for comparisons to be made); detecting a touch area of a current touch operation (¶28, “At block 210, a touch event may be detected by the touchscreen 116”); judging whether the touch area of the current touch operation is greater than the first touch characteristic data or not (¶28, “At block 230, a touch pressure level may be determined based at least on one or more of the features”; ¶38, “the touch pressure level may be determined based on individually-trained classifiers to account for the variability between people” , in order to determine/judge a pressure level among three pressure levels, a comparison must be made); if the touch area of the current touch operation is not greater than the first touch characteristic data, outputting a touch force signal characterizing light touch (¶38, based on individually-trained classifiers); if the touch area of the current touch operation is greater than the first touch characteristic data (¶38, based on individually-trained classifiers), judging whether the touch area of the current touch operation is greater than the second touch characteristic data or not (¶28, “At block 230, a touch pressure level may be determined based at least on one or more of the features”; ¶38, “the touch pressure level may be determined based on individually-trained classifiers to account for the variability between people” , in order to determine/judge a pressure level among three pressure levels, a comparison must be made); if the touch area of the current touch operation is not greater than the second touch characteristic data, outputting a touch force signal characterizing light press (¶38, based on individually-trained classifiers); and if the touch area of the current touch operation is greater than the second touch characteristic data, outputting a touch force signal characterizing heavy press (¶38, based on individually-trained classifiers).
Bosch Ruiz does not teach the method comprises: obtaining a feature parameter of a three-dimensional waveform of the touch capacitance data through calculation to be waveform integral of the three-dimensional waveform, and characterizing the touch areas by the feature parameter.
Tanaka teaches a touch detection unit array (fig. 1, item 30; ¶59), which comprises touch detection units arranged in multiple lines and multiple columns (fig. 9, item TDL; ¶81); and detecting touch areas when the touch detection unit array is touched (¶64, “the touch detection unit 40 determines a signal value (to be described later) in a region where a touch is detected and the coordinates at which the pointer is considered to have touched the device” – the touch detection electrodes detect touch areas), and outputting different touch signals according to the touch areas (¶65, “The signal amplifier 42 detects and amplifies the touch detection signal Vdet outputted through the touch detection electrodes TDL of the touch detection device 30” – the touch detection electrodes outputs the signals); obtaining a feature parameter of a three-dimensional waveform of the touch capacitance data through calculation to be waveform integral of the three-dimensional waveform (¶65, “the signal amplifier 42 integrates a current, which flows through the touch detection electrodes TDL, to be converted into a voltage signal, i.e., the touch detection signal Vdet”; ¶68, “based on a three-dimensional waveform formed by the signal value, the coordinate extracting unit 45 derives the coordinates (target point) that are considered to be a contact point or proximity point intended by a user on the panel surface of the touch detection device 30 and derives the axial direction of the pointer”; ¶125, “The "signal value" is defined as the difference between the potential of the touch detection signal Vdet detected when the finger 50 is neither in contact with nor in close proximity to the display unit with a touch detection function 10 (the waveform V.sub.0 of FIG. 6) and the potential of the touch detection signal Vdet detected when the finger 50 is in contact with or in close proximity to the display unit with a touch detection function 10 (the waveform V.sub.1 of FIG. 6)”; ¶168, “derives a three-dimensional waveform which employs a magnitude of the signal value as a height direction” – the feature parameter is the magnitude), and characterizing the touch areas by the feature parameter (¶134, “For example, of the three-dimensional waveforms illustrated in FIG. 18, it is possible to derive the axial direction of the pointer and the coordinates of the target point TP for the three-dimensional waveform 64a (64b) that has smaller signal values when compared with the other three-dimensional waveforms”; ¶169-170 – the axial direction is the characterized touch area by the feature parameter), 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the method of Bosch Ruiz, to comprise obtaining a feature parameter of a three-dimensional waveform of the touch capacitance data through calculation to be waveform integral of the three-dimensional waveform, and characterizing the touch areas by the feature parameter, as taught by Tanaka so as to improve touch detection accuracy (¶9). 
With respect to Claim 5, claim 1 is incorporated, Bosch Ruiz teaches wherein a type of the current touch operation comprises a light touch operation, a light press touch operation and a heavy press touch operation (¶37, “The pressure level may be determined with different granularity levels based on the use scenarios. For example, in some use scenarios, a two -level pressure level (e.g., tap vs. press) detection may be sufficient; in some other use scenarios, a three -level pressure level (e.g., light/natural /firm) detection may be desirable;”).
With respect to Claim 6, Bosch Ruiz teaches a touch panel (fig. 1, item 100; fig. 6A; ¶19), comprising: a touch detection unit array (fig. 1, item 116; ¶19, “The touchscreen 116 may be a capacitive touchscreen”), which comprises touch detection units arranged in multiple lines and multiple columns (¶26, capacitive touchscreen comprise transparent conductors arranged in columns and/or rows; arranged in multiple lines is the same as arranged in multiple columns or multiple rows since a line is a column or row); and a touch processing device (fig. 1, item 110), configured to detect touch areas when the touch detection unit array is in a touched state (¶27), and output different touch force signals according to the touch areas (¶27-28, touch force signals must be outputted in order to be processed by a processor); wherein the touch detection units are configured to generate touch capacitance data (¶25); the touch panel further comprises a storage device (¶20; ¶41; ¶50); the storage device is configured to store a touch area when a user lightly presses the touch detection unit array as a first touch characteristic data (¶37, “The pressure level may be determined with different granularity levels based on the use scenarios. For example, in some use scenarios, a two-level pressure level (e.g., tap vs. press) detection may be sufficient; in some other use scenarios, a three-level pressure level (e.g., light/natural/firm) detection may be desirable”; in order to determine when a user lightly presses, pressure levels must be stored in order for comparisons to be made), and store a touch area when a user heavily presses the touch detection unit array as a second touch characteristic data (¶37, “The pressure level may be determined with different granularity levels based on the use scenarios. For example, in some use scenarios, a two-level pressure level (e.g., tap vs. press) detection may be sufficient; in some other use scenarios, a three-level pressure level (e.g., light/natural/firm) detection may be desirable”; in order to determine when a user heavily presses, pressure levels must be stored in order for comparisons to be made); the touch processing device is further configured to detect a touch area of a current touch operation (¶28, “At block 210, a touch event may be detected by the touchscreen 116”); judging whether the touch area of the current touch operation is greater than the first touch characteristic data or not (¶28, “At block 230, a touch pressure level may be determined based at least on one or more of the features”; ¶38, “the touch pressure level may be determined based on individually-trained classifiers to account for the variability between people” , in order to determine/judge a pressure level among three pressure levels, a comparison must be made); if the touch area of the current touch operation is not greater than the first touch characteristic data, outputting a touch force signal characterizing light touch (¶38, based on individually-trained classifiers); if the touch area of the current touch operation is greater than the first touch characteristic data (¶38, based on individually-trained classifiers), judging whether the touch area of the current touch operation is greater than the second touch characteristic data or not (¶28, “At block 230, a touch pressure level may be determined based at least on one or more of the features”; ¶38, “the touch pressure level may be determined based on individually-trained classifiers to account for the variability between people” , in order to determine/judge a pressure level among three pressure levels, a comparison must be made); if the touch area of the current touch operation is not greater than the second touch characteristic data, output a touch force signal characterizing light press (¶38, based on individually-trained classifiers); and if the touch area of the current touch operation is greater than the second touch characteristic data, output a touch force signal characterizing heavy press (¶38, based on individually-trained classifiers).
Bosch Ruiz does not teach wherein the feature parameter is obtained through calculation to be waveform integral of the three-dimensional waveform.
Tanaka teaches a touch panel (fig. 1, item 30; ¶59), which comprises touch detection units arranged in multiple lines and multiple columns (fig. 9, item TDL; ¶81); and a touch processing device (fig. 1, item 40), configured to detect touch areas when the touch detection unit array is in a touched state (¶64, “the touch detection unit 40 determines a signal value (to be described later) in a region where a touch is detected and the coordinates at which the pointer is considered to have touched the device” – the touch detection electrodes detect touch areas), and output different touch signals according to the touch areas (¶65, “The signal amplifier 42 detects and amplifies the touch detection signal Vdet outputted through the touch detection electrodes TDL of the touch detection device 30” – the touch detection electrodes outputs the signals); wherein the touch detection units are configured to (¶73), a feature parameter of a three-dimensional waveform of the touch capacitance data is used to characterize the touch areas (figs. 16-22; ¶126, “the coordinate extracting unit 45 derives the signal value at each coordinates of a region where a touch is detected as a result of the finger 50 being in contact with or in close proximity to the display unit with a touch detection function 10, and derives a three-dimensional waveform 60 that is formed by the signal values as illustrated in FIG. 16”; ¶128, “Further, FIG. 22 is an explanatory view illustrating a straight line connecting between the barycenter based on the first threshold value and the barycenter based on the second threshold value, and a target point.”; ¶129, “each of the three-dimensional waveforms being sectioned at the first threshold value and the second threshold value”), wherein the feature parameter comprises at least one of a waveform full width at half maximum (¶129, “Each of the first threshold value and the second threshold value may be a value of any ratio to the maximum signal value” which may be zero to full maximum such that it includes the waveform full width at half maximum), a waveform horizontal section area (fig. 16, horizontal section area is the x direction; fig. 20, horizontal section area at 20%; fig. 21, horizontal section area at 80), and a waveform peak value (fig. 21; ¶128, “FIG. 21 is an explanatory view illustrating a volume barycenter of the three-dimensional waveform portion that is equal to or greater than a second threshold value” which includes the peak value), and wherein the feature parameter of a three-dimensional waveform is obtained through calculation to be waveform integral of the three-dimensional waveform (¶65, “the signal amplifier 42 integrates a current, which flows through the touch detection electrodes TDL, to be converted into a voltage signal, i.e., the touch detection signal Vdet”; ¶68, “based on a three-dimensional waveform formed by the signal value, the coordinate extracting unit 45 derives the coordinates (target point) that are considered to be a contact point or proximity point intended by a user on the panel surface of the touch detection device 30 and derives the axial direction of the pointer”; ¶125, “The "signal value" is defined as the difference between the potential of the touch detection signal Vdet detected when the finger 50 is neither in contact with nor in close proximity to the display unit with a touch detection function 10 (the waveform V.sub.0 of FIG. 6) and the potential of the touch detection signal Vdet detected when the finger 50 is in contact with or in close proximity to the display unit with a touch detection function 10 (the waveform V.sub.1 of FIG. 6)”; ¶168, “derives a three-dimensional waveform which employs a magnitude of the signal value as a height direction” – the feature parameter is the magnitude), and characterizing the touch areas by the feature parameter (¶134, “For example, of the three-dimensional waveforms illustrated in FIG. 18, it is possible to derive the axial direction of the pointer and the coordinates of the target point TP for the three-dimensional waveform 64a (64b) that has smaller signal values when compared with the other three-dimensional waveforms”; ¶169-170 – the axial direction is the characterized touch area by the feature parameter),
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the touch panel of Bosch Ruiz, wherein the feature parameter is obtained through calculation to be waveform integral of the three-dimensional waveform, as taught by Tanaka so as to improve touch detection accuracy (¶9).
With respect to Claim 12, claim 6 is incorporated, Bosch Ruiz teaches an electronic device, comprising the touch panel (¶36, mobile devices; ¶47, hand-held device, tablets, smart phones, tablet PC).
With respect to Claim 13, claim 12 is incorporated, Although Bosch Ruiz teaches further comprising a display panel (¶47, smart phone or tablet PC), Bosch Ruiz does not explicitly mention wherein the touch panel is disposed on a display side of the display panel; or the touch panel is formed integrally with the display panel.
Tanaka teaches a touch panel (fig. 1, item 30; ¶59), which comprises touch detection units arranged in multiple lines and multiple columns (fig. 9, item TDL; ¶81); and a touch processing device (fig. 1, item 40), configured to detect touch areas when the touch detection unit array is in a touched (¶64, “the touch detection unit 40 determines a signal value (to be described later) in a region where a touch is detected and the coordinates at which the pointer is considered to have touched the device” – the touch detection electrodes detect touch areas), and output different touch signals according to the touch areas (¶65, “The signal amplifier 42 detects and amplifies the touch detection signal Vdet outputted through the touch detection electrodes TDL of the touch detection device 30” – the touch detection electrodes outputs the signals); wherein the touch detection units are configured to generate touch capacitance data (¶73), a feature parameter of a three-dimensional waveform of the touch capacitance data is used to characterize the touch areas (figs. 16-22; ¶126), wherein the feature parameter comprises at least one of a waveform full width at half maximum (fig. 16 – item 60, concentric circles up to half maximum, x direction: width), a waveform horizontal section area (fig. 16, horizontal section area is the x direction), and a waveform peak value (fig. 21; ¶128); the touch panel further comprising: a display panel; wherein the touch panel is disposed on a display side of the display panel (fig. 7; ¶56; ¶81); or the touch panel is formed integrally with the display panel (¶56).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the touch panel of Bosch Ruiz, wherein the touch panel is disposed on a display side of the display panel; or the touch panel is formed integrally with the display panel, as taught by Tanaka so as to provide alternative designs implementations. 
With respect to Claim 20, claim 6 is incorporated, Bosch Ruiz teaches wherein a type of the current touch operation comprises a light touch operation, a light press touch operation and a heavy press touch operation (¶35, “different touch pressure levels may be used to invoke context menus, help texts, or other functions”; ¶37, in order to determine when a user lightly touches, lightly presses, and heavily presses, pressure levels must be stored in order for comparisons to be made). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch Ruiz and Tanaka as applied to claim 6 above, and further in view of Hanauer et al. (Pub. No.: US 2015/0301642 A1) hereinafter referred to as Hanauer.
With respect to Claim 7, claim 6 is incorporated, Bosch Ruiz and Tanaka do not mention wherein the touch detection units are self-capacitance touch detection units or mutual capacitance touch detection units.
Hanauer teaches a touch panel (fig. 1; ¶32), which comprises touch detection units arranged in multiple lines and multiple columns (fig. 1, items 104 and 105; ¶32); and a touch processing device (fig. 1, item 112), configured to detect touch areas when the touch detection unit array is in a touched state (¶34), and output different touch signals according to the touch areas (¶34); wherein the touch detection units are self-capacitance touch detection units (¶34) or mutual capacitance touch detection units (¶34).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined touch panel of Bosch Ruiz and Tanaka, wherein the touch detection units are self-capacitance touch detection units or mutual capacitance touch detection units, as taught by Tanaka so as to provide alternative touch detection methods. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNA V Bocar/Examiner, Art Unit 2621  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621